NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa.aspx

                                          October 20, 2014

      Hon. Laura Hinojosa                           Hon. Noe Gonzalez
      District Clerk                                370th District Court
      100 N Closner - 1st Floor                     Hidalgo County Courthouse
      Edinburg, TX 78539                            100 North Closner St., 2nd Floor
      * DELIVERED VIA E-MAIL *                      Edinburg, TX 78539
                                                    * DELIVERED VIA E-MAIL *
      Jessie C. Salazar
      Court Reporter                                Annette Escobar
      139th District Court                          ACE Court Reporting Service
      100 N Closner, 2nd Floor                      220 E. University
      Edinburg, TX 78539                            Edinburg, TX 78539

      Re:       Cause No. 13-14-00581-CV
      Tr.Ct.No. C-6914-13-G
      Style:    Lupe Rivera v. Leticia "Letty" Lopez

              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Gilberto Hinojosa (DELIVERED VIA E-MAIL)
           Hon. Jerad Najvar (DELIVERED VIA E-MAIL)